DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/03/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stackhouse ).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Stackhouse US 4384641 A (hereinafter Stackhouse).
In regards to claim 1, Stackhouse teaches a lock assembly (12) comprising: a bolt (50) movable along a linear path (See figs 1 and 3) between a first position (see fig 1) and a second position (see fig 3); a first rotating body (rotating body with 40k) rotatable between a first position (dotted lines in fig 3) and a second position (solid lines fig 3) and comprising an arm (arm of 40k) coupled to the bolt (see fig 3), wherein rotation of the first rotating body from the first position to the second position is configured to cause the bolt to move from the first position to the second position along the linear path (See fig 3 note differences between dotted and solid lines); a pawl member (58) rotatable between a first position (see fig 4) and a second position (Col 5 line 58 – Col 6 line 24), wherein the pawl member is configured to prevent rotation of the first rotating body from the first position to the second position when the pawl member is in the first position and the first rotating body is in the first position (see fig 4 and Col 5 line 58 – Col 6 line 24); and a second rotating body (38g, 38h, and the body associated with 38h) rotatable between a first position (solid lines see fig 3), a second position (38g’ position described in Col 9 lines 6-38 and Col 6 lines 25-38), and a third position (38g’’ see dotted lines in fig 3), wherein the second rotating body comprises: a protrusion (38h) configured to engage the pawl member when the second rotating body is rotated between the first position to the second position to cause the pawl member to rotate from the first position of the pawl member to the second position of the pawl member (Col 6 lines 25-38); and an arm (38g), wherein a portion of the arm is configured to extend beyond a perimeter of the lock assembly (see fig 1) and engage a securement feature (16a) of a storage receptacle when the second rotating body is in the first position and the second position, and wherein the arm is configured to disengage from the securement feature when the second rotating body is in the third position (Col 9 lines 6-38).
In regards to claim 2, Stackhouse teaches the lock assembly lock assembly of Claim 1, wherein the pawl member is configured to permit rotation of the first rotating body from the first position to the second position when the pawl member is in the second position (Col 6 lines 25-38, see fig 4).  
In regards to claim 3, Stackhouse teaches the lock assembly of Claim 1, wherein the first rotating body comprises a plurality of teeth (Col 5 lines 46-57, describes a plurality of teeth), wherein the pawl member comprises a pawl (point contacting 40j) configured to engage the plurality of teeth when the pawl member is in the first position and the first rotating body is in the first position to form a ratcheting mechanism (Col 5 lines 46-57, see fig 4).  
In regards to claim 4, Stackhouse teaches the lock assembly of Claim 1, further comprising a spring configured to bias the pawl member to the first position (Col 5 lines 46-57, describes the spring for biasing the pawl).
In regards to claim 7, Stackhouse teaches the lock assembly of Claim 1, further comprising: a first lock (40b and 40c) configured to accept a first key (40a), the first lock coupled to the first rotating body (see figs 1-3); and a second lock (38b and 38c) configured to accept a second key (38a), the second lock coupled to the pawl member (see figs 1-3).  
In regards to claim 8, Stackhouse teaches the lock assembly of Claim 7, wherein the first rotating body is configured to rotate in response to turning the first key within the first lock, and wherein the pawl member is configured to rotate in response to turning the second key in the second lock (See fig 3 and Col 6 lines 25-38).  
In regards to claim 9, Stackhouse teaches a method for operating a lock assembly (12), comprising: rotating a pawl member (58)  from a first position (see fig 4) to a second position (Col 5 line 58 – Col 6 line 24), wherein the pawl member is configured to prevent rotation of a first rotating body (rotating body with 40k) from a first position to a second position (See fig 3 note differences between dotted and solid lines) when the pawl member is in the first position and the first rotating body is in the first position (see fig 4 and Col 5 line 58 – Col 6 line 24); rotating the first rotating body between the first position and the second position, wherein the first rotating body comprises an arm (arm associated with 40k) coupled to a bolt (50, see fig 3), wherein rotation of the first rotating body from the first position to the second position is configured to cause the bolt to move along a linear path from a first position to a second position (See fig 3 note differences between solid and dotted lines); and rotating a second rotating body (38g, 38h, and the body associated with 38h), from a first position (solid lines see fig 3) to a second position (38g’ position described in Col 9 lines 6-38 and Col 6 lines 25-38) engaging the protrusion of the second body on the pawl member as the second rotating body is rotated from the first position to the second position, thereby causing the pawl member to rotate from the first position of the pawl member to the second position of the pawl member (Col 9 lines 6-38 and Col 6 lines 25-38), wherein when the second rotating body is in the first or second position a portion of the arm extends beyond a perimeter of the lock assembly and engages a securement feature of a storage receptacle (see fig 1 and fig 3); rotating the second rotating body from the second position to a third position (38g’’ see dotted lines in fig 3) thereby causing  the  portion of the arm which extends beyond a perimeter of the lock assembly to disengage from the securement feature Col 9 lines 6-38).  
In regards to claim 10, Stackhouse teaches the method of Claim 9, wherein the pawl member is configured to permit rotation of the first rotating body from the first position to the second position when the pawl member is in the second position (Col 6 lines 25-38, see fig 4).
In regards to claim 11, Stackhouse teaches the lock assembly of Claim 9, wherein the first rotating body comprises a plurality of teeth (Col 5 lines 46-57, describes a plurality of teeth), wherein the pawl member comprises a pawl (point contacting 40j) configured to engage the plurality of teeth when the pawl member is in the first position and the first rotating body is in the first position to form a ratcheting mechanism (Col 5 lines 46-57, see fig 4).  
In regards to claim 12, Stackhouse teaches the lock assembly of Claim 9, further comprising a spring configured to bias the pawl member to the first position (Col 5 lines 46-57, describes the spring for biasing the pawl).
In regards to claim 15, Stackhouse teaches the lock assembly of Claim 9, further comprising: a first lock (40b and 40c) configured to accept a first key (40a), the first lock coupled to the first rotating body (see figs 1-3); and a second lock (38b and 38c) configured to accept a second key (38a), the second lock coupled to the pawl member (see figs 1-3).  
In regards to claim 16, Stackhouse teaches the method of Claim 15, further comprising: turning the first key within the first lock to cause rotation of the first rotating body; and turning the second key within the second lock to cause rotation of the pawl member (see figs 1-3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stackhouse.
In regards to claim 17, Stackhouse teaches the lock assembly of Claim 1, wherein the lock assembly is configured to be removably received within a mounting post (14 and 16) of the storage receptacle (abstract), wherein the securement feature is configured to prevent removal of the lock assembly from the mounting post when the arm is engaged with the securement feature (See fig 1 and fig 3).
However, Stackhouse does not teach the lock assembly is configured to be removably received within a door of the storage receptacle wherein the securement feature is configured to prevent removal of the lock assembly from the mounting post when the arm is engaged with the securement feature.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have placed the lock assembly on the door instead of the mounting post as doing so would amount to only ordinary skill in the art (See MPEP 2144.04 VI C).
In regards to claim 18, Stackhouse teaches the method of Claim 9, wherein the lock assembly is configured to be removably received within a mounting post (14 and 16) of the storage receptacle, wherein the securement feature is configured to prevent removal of the lock assembly from the mounting post when the arm is engaged with the securement feature.
However, Stackhouse does not teach the lock assembly is configured to be removably received within a door of the storage receptacle wherein the securement feature is configured to prevent removal of the lock assembly from the mounting post when the arm is engaged with the securement feature.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have placed the lock assembly on the door instead of the mounting post as doing so would amount to only ordinary skill in the art (See MPEP 2144.04 VI C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675